Citation Nr: 0413369	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  98-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
shin splints of the right leg.

2.  Entitlement to an evaluation greater than 10 percent for 
shin splints of the left leg.

3.  Entitlement to an evaluation greater than 10 percent for 
sinusitis.

4.  Entitlement to a compensable evaluation for herpes 
simplex.

5.  Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.

This appeal came to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  A 
March 1997 RO decision granted service connection and a 
noncompensable rating for right and left leg shin splints; 
the veteran appealed for a higher evaluation.  In March 1998, 
the RO assigned a higher 10 percent rating for right leg shin 
splints, and a higher 10 percent rating for left leg shin 
splints; the veteran continued to appeal for higher ratings.  
Also in March 1998, the RO granted service connection and 
noncompensable ratings for sinusitis, herpes simplex, and 
hypertension; and the veteran appealed for higher ratings for 
these conditions.  

A December 1999 Board decision granted a higher rating of 10 
percent for sinusitis, and denied higher ratings for right 
and left leg shin splints, herpes simplex, and hypertension.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2000, the Court granted 
a joint motion of the parties (the veteran and the VA 
Secretary) to vacate and remand the Board decision as to all 
issues (except for the higher 10 percent rating which the 
Board had granted for sinusitis).  In July 2001, the Board 
remanded the case to the RO for further action.

The case is now again before the Board.  For reasons 
explained below, the Board finds that the case must again be 
remanded for further action.  The case is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the appellant if further action is 
required.  Notwithstanding, the appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


REMAND

The RO attempted to comply with the Board's July 2001 remand.  
However, a few items have not been fully completed, and thus 
another remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In the last remand, the Board requested that the RO clarify 
whether or not the veteran still wished to testify at a Board 
hearing at the RO.  The RO sent the veteran's attorney a 
letter to this effect in March 2002, but received no 
response.  The Board finds this matter must still be 
clarified.  The Board's last remand requested that the RO 
obtain all relevant VA treatment records.  As this case 
involves initial ratings since the effective date of service 
connection, all treatment records from February 1997 forward 
are relevant.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Some VA treatment records were obtained, dated from 
May 2001 to July 2002, and from February 2003 to January 
2004.  Records from November 1997 to May 2001 remain missing, 
and records from July 2002 to February 2003 are similarly 
absent.  Another attempt should be made to obtain all VA 
treatment records.  The most recent examination for 
hypertension is several years old, and a current examination 
would be helpful.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should clarify whether or not 
the veteran still wishes to have a Board 
hearing at the RO, either in person or by 
videoconference.  If the veteran desires 
such a hearing, the RO should schedule 
one.  

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his service connected right and left leg 
shin splints, sinusitis, herpes simplex, 
and hypertension from the time of his 
release from active service in 1997 to 
the present.  The RO should then obtain 
copies of all identified medical records 
which are not already in the claims 
folder.  

3.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of his hypertension.  The claims 
folder should be made available to the 
examiner.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for higher ratings for right and left leg 
shin splints, sinusitis, herpes simplex, 
and hypertension.  If the claims are 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


